 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1226 
In the House of Representatives, U. S.,

September 28, 2010
 
RESOLUTION 
Commending EyeCare America for its work over the last 25 years. 
 
 
Whereas American public opinion polls have identified fear of loss of vision as second only to fear of cancer;  
Whereas in those public opinion polls Americans have said that loss of vision would have significant impact on their lives;  
Whereas the National Eye Institute estimates that more than 42 million Americans have common vision problems, such as myopia (nearsightedness) and hyperopia (farsightedness);  
Whereas approximately 35 million Americans experience an age-related eye disease, such as age-related macular degeneration (the leading cause of vision loss in older Americans), glaucoma, diabetic retinopathy, or cataracts;  
Whereas the number of Americans to experience an age-related eye disease is expected to increase to 50 million by 2020;  
Whereas vision impairment and eye disease is a major public health issue;  
Whereas 2010 begins the decade in which the 78 million baby boomers will begin to turn 65 and be at greater risk for certain forms of eye disease;  
Whereas much can be done to preserve sight with early detection and treatment;  
Whereas EyeCare America, the public service program of the Foundation of the American Academy of Ophthalmology, works to ensure that eye health is not neglected, by matching eligible patients with one of more than 7,000 volunteer ophthalmologists across the county committed to preventing unnecessary blindness in their communities;  
Whereas these volunteer ophthalmologists provide seniors with eye examinations and care for up to 1 year at no out-of-pocket cost to the patient;  
Whereas individuals throughout the United States may contact EyeCare America to see if they are eligible to be referred to a volunteer ophthalmologist; and  
Whereas EyeCare America has helped over 1 million people since its inception in 1985 and is one of the largest public service programs of its kind in American medicine today: Now, therefore, be it  
 
That the House of Representatives commends EyeCare America for its work over the last 25 years.  
 
Lorraine C. Miller,Clerk.
